Gardner, J.
The defendant was convicted of a misdemeanor in that he did ‘Svillfnlly shoot a hog . . whereby unjustifiable physical pain and suffering was caused to said hog” under the Code §§ 26-7902 and 26-7904. The assignment of error is on the general grounds only. The evidence was sufficient to sustain the verdict.
The court did not err in overruling the motion for a new trial.

Judgment affirmed.


MacIntyre, P.J., and Townsend, J., concur.

H. Alonzo Woods, for plaintiff in error.
Darius N. Brown, Solicitor, contra.